FILED
                            NOT FOR PUBLICATION                             MAR 03 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JAIME IGNACIO ESTRADA,                           No. 12-17044

               Plaintiff - Appellant,            D.C. No. 5:10-cv-04832-LHK

  v.
                                                 MEMORANDUM*
C. MALO CLINES,

               Defendant - Appellee.


                    Appeal from the United States District Court
                      for the Northern District of California
                       Lucy Koh, District Judge, Presiding

                            Submitted February 18, 2014**

Before:        ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       California state prisoner Jaime Ignacio Estrada appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his back pain and related medical needs. We have



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo, Toguchi v. Chung, 391

F.3d 1051, 1056 (9th Cir. 2004), and we affirm.

      The district court properly granted summary judgment because Estrada did

not raise a genuine dispute of material fact as to whether defendant’s decisions

regarding Estrada’s treatment for his back pain were “medically unacceptable

under the circumstances, and [were] chosen in conscious disregard of an excessive

risk to [Estrada’s] health.” Id. at 1058 (citation and internal quotation marks

omitted) (a difference in medical opinion does not rise to the level of deliberate

indifference). Estrada also failed to raise a genuine dispute of material fact as to

whether defendant was deliberately indifferent to his need for a particular bunk

placement. See id. at 1060 (deliberate indifference is a high legal standard; mere

negligence does not suffice).

      Estrada’s requests for judicial notice, filed on April 8, 2013, and January 15,

2014, are denied.

      AFFIRMED.




                                           2                                      12-17044